DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-08-17 (herein referred to as the Reply) where claim(s) 1 are pending for consideration.
Election/Restrictions

Under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent (MPEP § 802.01, § 806.06, and § 808.01) or distinct (MPEP § 806.05 - § 806.05(j)). 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I: Claim(s) 1-14
The invention is directed to the subject matter of: A network device and method thereof, that receives a session configuration message from a UE and determines a network slice that satisfies QoS thresholds associated with the application session and further instating resources for the application session to enable the UE to communicate the application data via the network slice using the resources.
CPC Classes: H04W72/048, H04W28/0215
Invention II: Claim(s) 15-20
The invention is directed to the subject matter of:  A non-transitory computer-readable medium for monitoring an application session and determine, based on a session configuration message from the application, that a QoS threshold of the application has been updated, and further instating the determined resources that satisfies the QoS threshold for the application session.
CPC Classes: H04L41/2475, H04L67/141
Invention I and II are independent/distinct, would support separate patents, and are non-obvious variants with each other. At least one patently distinct feature between invention I and invention II are that invention I pertains to enabling a UE and verifying that the UE has authorization to communicate via a network slice while it appears Invention II is directed to maintaining in regarding to QoS, an already established application session (and assumes or does not care about the UE’s authorization). This is apparent in that Invention II requires monitoring for updated QoS profiles and for enabling resources for the application session. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required as demonstrated by the different classification for each invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415